SUAREZ, J.
County Line Chiropractic Center petitions for a writ of certiorari seeking review of a decision of the Eleventh Judicial Circuit acting in its appellate capacity denying review of an interlocutory order of the Miami-Dade County Court denying expert witness fees of a treating physician in a PIP case. We deny the petition for certio-rari. See Fla. R.App. P. 9.130(a)(8); Valenzuela v. Valenzuela, 648 So.2d 741 (Fla. 3d DCA 1994) (question of expert witness fees is a non-final, non-appealable order not to be treated as a petition for certiora-ri by either the district court of appeal or the appellate division of the circuit court).
Petition for Writ of Certiorari denied.